Title: To Thomas Jefferson from Jospeh Sansom, 28 December 1805
From: Sansom, Jospeh
To: Jefferson, Thomas


                  
                     
                     To the President of the United States, 
                     
                     Philada. 12th. Mo. 28th 1805
                     
                  
                  Joseph Sansom respectfully presents a proof impression of a medal of General Washington. It makes one number of an intended Series from the Discovery of America, to the Retirement of Washington.
               